Citation Nr: 0321134	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  97-03 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral psychosomatic shoulder pain.  

4.  Entitlement to an increased (compensable) evaluation for 
low back pain.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran serviced on active duty from June 1979 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
RO, which denied the benefits sought on appeal, as well as 
other matters which were eventually adjudicated at the Board 
in a February 2003 Board decision, pending development of the 
matters presently on appeal.  

The veteran's sworn testimony was obtained at a Video 
Conference hearing conducted by the undersigned member of the 
Board in November 2002.  


REMAND

The Board initially notes that there was a significant change 
in the law during the pendency of this appeal, and while the 
veteran was essentially afforded notice of this change in law 
(the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA)), the matter must be 
Remanded to the RO.  As indicated in an April 2003 notice to 
the veteran, certain necessary development was conducted by 
the Board pursuant to VCAA.  However, since the Board 
performed this necessary development, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) issued a 
decision, which now requires that the Board remand this case 
so that the necessary development may be completed at the RO.  
In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that that 
part of the Veterans Claims Assistance Act of 2000 (VCAA), at 
38 C.F.R. § 19.9(a)(2)(ii), which allowed for Board 
development, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  Accordingly, while the Board completed 
development-namely, the examination of the veteran in June 
2003, consideration of his claims on appeal in light of this 
additional medical evidence must now be completed at the RO, 
so as to fulfill the requirements of VCAA as interpreted by 
the Federal Circuit.  

The RO has not reviewed the veteran's claims on appeal since 
a December 1998 supplemental statement of the case (SSOC).  
In June 2003 the veteran was afforded VA examinations for 
hearing loss, PTSD, bilateral shoulder and low back 
disorders.  Because of the change in the law brought about by 
VCAA, particularly in light of the Federal Circuit case, a 
remand in this case is required, to include compliance with 
the notice and duty to assist provisions contained in the new 
law, and reconsideration of the claims remaining on appeal, 
in light of the new medical evidence not of record at the 
time of the most recent supplemental statement of the case 
(SSOC), issued in December 1998.  Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003); See also, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000), codified at 38 U.S.C. 
§§ 5102, 5103, 5103A.  Therefore, for these reasons, the case 
is remanded for the following:  

1.  The RO should appropriately contact 
the veteran and provide him an additional 
opportunity to submit the names, 
addresses, and approximate dates of 
treatment from all VA and/or non-VA 
(private) care providers who have treated 
him for hearing loss, PTSD, and bilateral 
shoulder and low back disorders, or 
associated symptomatology, from 1995 to 
the present.  Emphasize to the veteran 
that currently, no VA treatment records 
are of record, and that he has failed to 
reply to earlier requests for records, 
and that his cooperation is required.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from 1995 to the 
present, if identified by the veteran.  
Without delay, and regardless of the 
veteran's response, if any, to the above, 
the RO-on its own initiative-should 
request and obtain copies of VA treatment 
records from the VA medical center 
located in Indianapolis, Indiana, from 
January 1995 to the present.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A) are fully 
complied with and satisfied.  Specific 
notice of VCAA must be given in this 
case, to include advising the veteran 
what sort of evidence is needed to prove 
each of his claims, what evidence or 
information he needs to submit to VA, and 
what evidence VA will obtain on its own, 
or in response to information provided by 
the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

3.  Thereafter, the RO should 
readjudicate the veteran's claims on 
appeal, specifically to include 
consideration of the results of the June 
2003 VA examinations, as well as any 
other additional evidence of record.  If 
any decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  
Evidence recently submitted and not 
previously considered must be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



